SETH, Chief Judge,
dissenting:
This case is on an appeal from a denial of a motion under Rule 59(e) of the Federal Rules of Civil Procedure. The plaintiff-appellant sought by the motion to amend the judgment of the trial court entered on July 25, 1980 which denied class certification and dismissed the case. The motion under Rule 59(e) contained all the details and was filed with a memorandum brief on August 4th. On August 26th it was denied by an order which recited that the court had reviewed the motion, and being otherwise fully advised found the motion “not well taken.” No specific reasons for denial were included in the order. The plaintiff thereupon appealed.
This circuit has held that a 59(e) motion may be used to raise issues directed to the correctness of a judgment. Miller v. Leavenworth-Jefferson Elec. Co-op., 653 F.2d 1378 (10th Cir.). Other circuits have held to the contrary. Thus the use of a 59(e) motion was a suitable device to assert the order to be in error.
We have held in Rex v. Owens ex rel. State of Okl., 585 F.2d 432 (10th Cir.), that certification of a class is “within the discretionary powers of the trial court” and its determination will not be disturbed absent a showing of abuse of discretion. Our review, as stated in Peterson v. Oklahoma City Housing Authority, 545 F.2d 1270 (10th Cir.), is to see that the required standards were applied. Monarch Asphalt Sales Co., Inc. v. Wilshire Oil Co. of Texas, 511 F.2d 1073 (10th Cir.); Gold Strike Stamp Co. v. Christensen, 436 F.2d 791 (10th Cir.).
In an earlier opinion in this case (Quintana v. Califano, 623 F.2d 128 (10th Cir.)), we held:
“The summary order of dismissal, without any findings of fact, and without any statement of reasons, leaves us in doubt as to the basis for the order and requires reversal and remand.”
The trial court in its initial consideration on remand did specify the reasons for its denial of class certification. On this appeal, however, we are left without reasons or findings by the trial court after its consideration of the 59(e) motion. These reasons or analysis are necessary to our consideration of an appeal.
I must depart from the position taken in the majority opinion and would instead remand the case to the trial court for the limited purpose of permitting the court to make findings or express specific reasons why the subclass certification was denied by the order entered in response to the Rule 59(e) motion.
This disposition is dictated by our decisions and practice. There would seem to be no occasion for the application of United States Parole Commission v. Geraghty, 445 U.S. 388, 100 S.Ct. 1202, 63 L.Ed.2d 479.
In Geraghty the plaintiff made no motion in the trial court for a consideration of suggested subclasses or a reconsideration of the initial denial as was done in this case. The Court in Geraghty said “[rjespondent had no real opportunity to request certification of subclasses after the class he proposed was rejected.” In the case before us, however, the plaintiff had such an opportunity and took advantage of it by his motion. The motion described the proposed subclasses in detail. The trial court here considered the request for certification of subclasses. The motion was filed, some three weeks elapsed, and the court entered the order to deny the motion which recited that it had been considered as referred to above.
The majority opinion states, relying on the Geraghty case, that:
“the district court’s denial of plaintiff’s request to considér subclasses in this case is a fortiori an abuse of the discretion enjoyed by the district court under Rule 59(e).”
It is difficult to understand how the statement can be made that the trial court denied “plaintiff’s request to consider subclasses.” This statement also appears in plaintiff’s brief, but is contrary to the record and incorrectly assumes that the trial court acted without considering plaintiff’s motion and memorandum. Thus that it acted in a manner contrary to what it said it did. The statement of the record which *82instead should be made is that plaintiff described and requested subclasses in the motion. These were considered by the court and it refused to create such subclasses. Thus, again, the Geraghty case is not in point because the plaintiff here did request that subclasses be created, they were described at length, and her request was considered and acted upon.
The only problem in this appeal, as I see it, is the point referred to above — that the trial court did not state the reasons for the denial of the request for the subclasses described in plaintiff’s motion. These we need for a review.
The majority opinion refers to another and different case before the same trial judge wherein the judge purportedly made a statement about this case. Thus in an apparent attempt to include it in the record material was attached to the brief of appellant, but is no part of the record in this case nor part of our court records.